DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 2 March 2022 has been entered.  Claims 1 – 11 remain pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 2 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,553,737 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	The examiner notes the terminal disclaimer above includes an individual terminal disclaimer from each co-Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 and 6 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moens (US 2012/0220676 A1).
	Regarding claim 1, Moens discloses a material comprising a fiber cloth (“textile” as a “substrate”: e.g. ¶¶ [0169], [0196]) and a polyester powder coating, the polyester powder coating comprising a polyester resin and a curing agent (“polyester” resin with a “hardener” coated as powder: e.g. ¶¶ [0012] – [0201]), and the polyester powder coating being evenly distributed on the fiber cloth (“continuous” or coating “entire” of the “substrate”: e.g. ¶¶ [0167], [0168], [0199], [0200]).
	Although Moens is not specific as to the amount of fiber cloth being between 30 and 50 parts by weight and the amount of the polyester powder coating being between 50 and 70 parts by weight, as noted previously, Moens states the polyester powder coating covers the entirety of at least one surface of the fiber cloth (e.g. ¶¶ [0167], [0168], [0199], [0200]).  In view of objectives, e.g. flexibility, stain, and solvent resistance (e.g. ¶¶ [0095], [0170], [0193]), one of ordinary skill in the art would have been able to determine a suitable respective weights of the fiber cloth and polyester powder coating which satisfy such requirement based on the particular application of the material.  Notably, thicker and therefore heavier coatings would have been understood to reduce flexibility, all other things being the same, due to the extra material used resisting bending forces but also provides increases to stain and solvent resistance of the material, e.g. by increasing the hindrance to stains and solvents passing through the material.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide between 30 and 50 parts by weight of the fiber cloth and between 50 and 70 parts by weight of the polyester powder coating in order to attain a material which it suitably flexible, stain resistant, and solvent resistant.
	Furthermore, although Moens is not explicit as to the polyester powder coating being bonded to the fiber cloth via a thermal powder bonding process implemented by applying a pressure of between 0.05 and 0.25 megapascal at a temperature of between 90 and 130°C for between 5 and 20 seconds, the examiner observes this claim limitation is a product-by-product limitation.
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  
	In the instant specification, the claimed thermal powder bonding process is disclosed to result in an effective bond between the polyester powder coating and the fiber cloth (e.g. ¶ [0054]) but does not offer further details regarding the bond resulting from said process.
	The fact Moens’ polyester powder coating successfully forms on a fiber cloth, e.g. by heating and allowing the polyester powder particles to flow and fuse together (e.g. ¶¶ [0168], [0169]), implies an effective bond is formed therebetween.
	Accordingly, the material claimed would have been observed as the same as that Moens discloses as described above, or at least obvious therefrom in view of the optimization discussed above.
	Regarding claim 2, although Moens is not specific as to a weight per unit area of the fiber cloth is between 30 and 400 g/m2, and a weight per unit area of the polyester powder coating distributed on the fiber cloth is between 100 and 400 g/m2, the examiner observes the respective weights per unit area are similarly affected by coating as discussed in the 35 U.S.C. 103 rejection of claim 1.  Accordingly, a weight per unit area of the fiber cloth is between 30 and 400 g/m2, and a weight per unit area of the polyester powder coating distributed on the fiber cloth is between 100 and 400 g/m2 would have been obvious for similar reasons, namely to attain a material with desirable flexibility, stain, and solvent resistance.
	Regarding claim 3, in addition to the limitations of claim 1, Moens discloses the fiber cloth comprises a fiber material, e.g. glass fiber (e.g. ¶ [0196]).
	Regarding claim 6, in addition to the limitations of claim 1, Moens discloses the polyester resin is a hydroxyl polyester resin or a carboxyl polyester resin (e.g. ¶¶ [0044] – [0048]).  
	Regarding claim 7, in addition to the limitations of claim 6, Moens discloses the polyester resin is a polymer of monomers, e.g. from terephthalic acid (e.g. ¶¶ [0012], [0019], [0042], [0045], [0051], [0060], [0065], [0072]).
	Regarding claim 8, in addition to the limitations of claim 6, Moens discloses the polyester resin is a hydroxyl polyester resin comprising between 10 and 310 mg of KOH per gram, e.g. between 20 and 100 mg of KOH per gram, of the hydroxyl polyester resin (e.g. ¶¶ [0079], [0098]); a glass transition temperature of the hydroxyl polyester resin is between 40 and 120°C, e.g. between 50 and 80°C (e.g. ¶ [0080]), and a viscosity of the hydroxyl polyester resin is between 0.050 and 15 Pa·s (e.g. ¶ [0081]).  
	Furthermore, with respect to the viscosity, Moens states the above viscosity is a Brookfield viscosity which occurs at temperatures ranging from room temperature to 200°C (e.g. ¶ [0081]).  The examiner observes neither claim 8 nor the instant specification define the type of viscosity or the temperature at which the viscosity is measured.  Therefore, notwithstanding the at-face overlap of the endpoint Moens states with respect to the endpoint, one of ordinary skill in the art would have understood viscosities higher than 15 Pa·s apply at lower temperatures than the range of temperature described.
	Regarding claim 9, in addition to the limitations of claim 6, Moens discloses the polyester resin is a carboxyl polyester resin comprising between 10 and 310 mg of KOH per gram, e.g. between 20 and 100 mg of KOH per gram, of the carboxyl polyester resin (e.g. ¶¶ [0079], [0098]); a glass transition temperature of the hydroxyl polyester resin is between 40 and 120°C, e.g. between 50 and 80°C (e.g. ¶ [0080]), and a viscosity of the carboxyl polyester resin is between 0.050 and 15 Pa·s (e.g. ¶ [0081]).  
	Furthermore, with respect to the viscosity, Moens states the above viscosity is a Brookfield viscosity which occurs at temperatures ranging from room temperature to 200°C (e.g. ¶ [0081]).  The examiner observes neither claim 8 nor the instant specification define the type of viscosity or the temperature at which the viscosity is measured.  Therefore, notwithstanding the at-face overlap of the endpoint Moens states with respect to the endpoint, one of ordinary skill in the art would have understood viscosities higher than 15 Pa·s apply at lower temperatures than the range of temperature described.
	Regarding claim 10, in addition to the limitations of claim 1, Moens discloses the curing agent accounts for 15-50 wt. % of the polyester powder coating (ratio of the polyester to the “hardener” is 6:1 to 1:1: e.g. ¶ [0110]), and the curing agent is, e.g., triglycidyl trimellitate (TML) (e.g. ¶ [0144]).
	Regarding claim 11, in addition to the limitations of claim 10, Moens discloses the polyester powder coating further comprises a coating additive; the coating additive accounts for 0-50 wt. % of the polyester powder coating, and the coating additive is, e.g., carbon black, or a mixture thereof (e.g. ¶¶ [0114], [0166]).  
	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Moens as applied to claim 3 above, and further in view of Dries.
	Regarding claim 4, although Moens is not specific as to a monofilament diameter of the fiber material is between 3 and 23 µm, Dries notes monofilament diameters of glass fiber materials in the range of 3 to 15 µm are useful for providing thinness and low weight (e.g. ¶¶ [0007] – [0036], especially ¶ [0009]).  
	Therefore, it would have been obvious to provide Moens’ fiber material with a monofilament diameter of 3 to 15 µm in order to thin and lower the weight of the material.
	Regarding claim 5, although Moens is not specific as to the fiber cloth being in the form of a plain weave, a twill weave, a satin weave, a rib weave, a mat weave, or a combination thereof, Dries depicts a plain weave structure for use in providing flexibility (e.g. Fig. 1; ¶ [0009]).  Accordingly, as a means to provide flexibility, it would have been obvious to provide the fiber cloth in the form of a plain weave.

Response to Arguments
Applicant’s arguments, see pp. 5 – 6, filed 2 March 2022, with respect to the double patenting rejections have been fully considered and are persuasive.  These rejections have been withdrawn. 
	Applicant’s arguments, see p. 6, filed 2 March 2022, with respect to the rejection of claim 11 under 35 U.S.C. 112 have been fully considered and are persuasive.  This rejection has been withdrawn. 
	Applicant’s arguments, see pp. 7 – 9, filed 2 March 2022, with respect to the rejections of claims 1 – 11 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
	Applicant asserts the requirement of claim 1 wherein the polyester powder coating is bonded to the fiber cloth via a thermal powder bonding process implemented by applying a pressure of between 0.05 and 0.25 megapascal at a temperature of between 90 and 130°C for between 5 and 20 seconds establishes a patentable difference over Moens in that there is no cross-linking yielding a covalent bond between the polyester powder coating and the fiber cloth, thereby allowing for sufficient mechanical strength to function as a top cover for a photovoltaic module.
	However, the instant specification does not discuss cross-linking between the polyester powder coating which results in a covalent bond between the polyester powder and the fiber cloth.
	Furthermore, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mechanical strength to function as a top cover encapsulant for a photovoltaic module) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	While Dries may relate to photovoltaic panels, Dries is more specifically relied upon for features pertinent to advantages of structures for a glass fiber material.
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  
	The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See MPEP § 2113, I.
	In the case of Moens, as discussed in the rejections, the structures implied by the process steps in claim 1 is substantially the same as that Moens describes, and therefore is considered to read upon the claims.
	Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not "essentially free of alkali metal" and therefore a different and unobvious product.).  MPEP § 2113, II.  
	While the examiner acknowledges Applicant’s assertion of crosslinking as discussed above as an unobvious difference, the examiner finds no evidence in the instant specification, explicitly or implicitly, describing cross-linking and covalent bonds as asserted.  Accordingly, such an assertion cannot be relied on to establish an unobvious difference.
	Therefore, the rejections of claims 1 – 11 under 35 U.S.C. 103 are maintained to the extent consistent with the present amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783